DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conical compression spring and bow spring must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
The 2nd line of claim 5 recites “one of helical compression spring” which should be corrected to --one of a helical compression spring”.
The 2nd line of claim 9 recites “one of helical compression spring” which should be corrected to --one of a helical compression spring”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isomura (US 2007/0223972).
Regarding claim 1, Isomura teaches a refill dispenser 10 for providing developer T to a developer cartridge 201 of an image forming apparatus 100 (Fig. 1, [0036]), the refill dispenser 10 comprising: 
a container 7 comprising a first section (section below element 18) to accommodate developer and a second section (section above element 18) including a source of pressure via element 18) (Figs. 11-12, [0137-0139, 0150-0153]); 
a movable diaphragm 18 interposed between the first section and the second section (Figs. 11-12, [0138, 0149]); and 
a valve 4/5/7a coupled to the first section (see (A) and (B) of Fig. 2 and Figs. 11-12, [0054, 0062, 0134, 0146]), wherein the pressure applied from the second section causes developer in the first section to be removed upon an opening of the valve ([0137-0139, 0151-0152]).
Regarding claim 3, Isomura teaches the refill dispenser of claim 1, wherein the source of pressure 21 comprises a spring for applying the pressure to the first section ([0150-0153]).
Regarding claim 4, Isomura teaches the refill dispenser of claim 3, wherein the container 7 comprises a first cross-section (cross-section of 7 directed horizontally into the page of Fig. 12), wherein the diaphragm 18 comprises a first surface (upper surface) and a second surface (lower surface) opposite to the first surface, a second cross-section (cross-section of 18 directed horizontally into the page of Fig. 12) of the diaphragm corresponding to the first cross-section of the container to provide a seal with the container (in conjunction with seal 19; Fig. 12, [0139]), and wherein the developer contacts the second surface of the diaphragm and the spring contacts the first surface of the diaphragm to move the diaphragm upon the opening of the valve (Fig. 12, [0153]).
Regarding claim 5, Isomura teaches the refill dispenser of claim 4, wherein the spring comprises at least one of helical compression spring
Regarding claim 6, Isomura teaches the refill dispenser of claim 1, wherein the source of pressure (in the alternative, air storage canister 2) comprises an air pressure in the second section that is greater than an atmospheric pressure (Fig. 11, [0137-0138, 0112]).
Regarding claim 7, Isomura teaches the refill dispenser of claim 6, wherein the air pressure in the second section increases corresponding to a decrease in a volume of the second section (see Fig. 11 and [0137-0138]; as the second section contains compressed air, a decrease in volume of the second section would correspond to an increase in air pressure).
Regarding claim 8, Isomura teaches a refill dispenser 10 for providing developer T to a developer cartridge 201 of an image forming apparatus 100 (Fig. 1, [0036]), the refill dispenser comprising: 
a container 7 having a first (bottom) end, a second (top) end, and a first cross-section (cross-section of 7 directed horizontally into the page of Fig. 12); 
a diaphragm 18, having a top surface and a bottom surface, positioned to move within the container between the first end and the second end (Fig. 12, [0152]), the diaphragm having a second cross-section corresponding to the first cross-section of the container to create a seal (in conjunction with seal 19; Fig. 12, [0139]); 
a spring 21 positioned between the top surface of the diaphragm and the second end of the container (Fig. 12, [0148]); and 
a valve 4/5/7a coupled to the first end of the container (see (A) and (B) of Fig. 2 and Figs. 11-12, [0054, 0062, 0134, 0146]), 
wherein, a space between the bottom surface of the diaphragm and the first end of the container accommodates developer T that is removed upon an opening of the valve due to a force of the spring (Fig. 12, 0151-0152]).
Regarding claim 9, Isomura teaches the refill dispenser of claim 8, wherein the spring comprises at least one of helical compression spring, a conical compression spring, or a bow spring (see Fig. 12, [0148-0149]).
Regarding claim 10, Isomura teaches the refill dispenser of claim 8, wherein the first end of the container, the second end of the container, and the valve (via seal 4; Fig. 2) are sealed to prevent air leakage (see Fig. 12; the top/first end appears to be directly attached to the remainder of container 7, which will act to prevent air leakage, and the bottom/second end is fitted with valve 5 and seal 4 which will also act to prevent air leakage).
Regarding claim 12, Isomura teaches a refill dispenser 10 for providing developer T to a developer cartridge 201 of an image forming apparatus 100 (Fig. 1, [0036]), the refill dispenser comprising: 
a chamber (inner area of container 7) including an opening 7a (Fig. 13); 
a valve 24/24a/24b coupled with the opening of the chamber (Fig. 13, [0167]); and 
a deformable bag 23, located within the chamber and coupled with an inlet of the valve, the deformable bag including developer T therein (Fig. 13, [0162]), 
wherein a pressure within the chamber causes the developer to be removed from the developer bag through the valve upon an opening of the valve ([0168-0169]).
Regarding claim 13, Isomura teaches the refill dispenser of claim 12, wherein the pressure within the chamber varies corresponding to a volume of the chamber relative to a volume of the deformable bag (Fig. 13, [0172]).
Regarding claim 15, Isomura teaches the refill dispenser of claim 12, wherein the coupling of the valve to the opening of the chamber and the coupling of the deformable bag to the inlet of the valve prevent a leakage of air (as the deformable bag utilizes compressed air to .

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 6,032,010, hereinafter “Kim”).
Regarding claim 1, Kim teaches a refill dispenser 30 for providing developer (ink) to a developer cartridge 20 of an image forming apparatus (printer) (Fig. 1, Col. 1 lines 31-33, Col. 3 lines 42-47), the refill dispenser 30 comprising: 
a container 30b (Fig. 7) comprising a first section (section below element 34) to accommodate developer and a second section (section above element 34) including a source of pressure 35 applied to the first section (via element 34) (Fig. 7, Col. 4 lines 24-32); 
a movable diaphragm 34 interposed between the first section and the second section (Fig. 7, Col. 4 lines 24-32); and 
a valve 51 coupled to the first section (Fig. 7, Col. 3 lines 48-53), wherein the pressure applied from the second section causes developer in the first section to be removed upon an opening of the valve (Col. 3 lines 54-62, Col. 4 lines 24-32).
Regarding claim 2, Kim teaches the refill dispenser of claim 1, wherein the valve comprises a plunger valve that moves into the first section upon the opening of the valve (see Figs. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura (US 2007/0223972) in view of Yanagisawa et al. (US 6,591,077, hereinafter “Yanagisawa”).
Regarding claim 11, Isomura teaches the refill dispenser of claim 8, but fails to teach wherein the valve comprises a plunger valve that moves into the container upon the opening of the valve.
Yanagisawa teaches using a plunger valve 30 that moves into a toner container 21 upon the opening of the valve (Figs. 9-10, Col. 6 lines 29-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a plunger valve that moves into the container upon the opening of the valve, as taught by Yanagisawa, for the valve of Isomura.  One would have been motivated to make this modification in order to surely close the opening without regard to the environment, e.g., low temperature (Yanagisawa Col. 7 lines 20-28), when the refill dispenser is removed from the image forming apparatus.
Regarding claim 14, Isomura teaches the refill dispenser of claim 12, but fails to teach wherein the valve comprises a plunger valve that moves into the deformable bag upon the opening of the valve.
Yanagisawa teaches using a plunger valve 30 that moves into a toner container 21 upon the opening of the valve (Figs. 9-10, Col. 6 lines 29-61).
Utilizing the teachings of Yanagisawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a plunger valve that moves into the deformable bag upon the opening of the valve for the valve of Isomura.  One would have been motivated to make this modification in order to surely close the opening 

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852